Title: To George Washington from Tobias Lear, 13 February 1795
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          George Town [D.C.] February 13th 1795
        
        Knowing the deep interest which you take in the progress of the Potomac Navigation, as an object of great public utility, I am led at this time, to intrude on your busy moments when I should not do it from any motives of personal advantage or gratification.
        Mr Weston has not yet made his appearance here, as from various quarters we were led to expect he would have done early in the present month. The season is fast approaching when arrangements must be made for commencing our operations at the Great Falls, and as the manner in which this important work shall be undertaken seems now to depend on Mr Weston’s

opinion, I feel not a little anxious to have that ascertained from his view of the spot; and have therefore once more taken the liberty, my dear Sir, to trouble you on this subject; begging, that if it should come fairly in your way, and you should feel no objection to touching upon the matter, that you would, if possible, learn decidedly whether Mr Weston may be expected here or not, and when, if he comes at all.
        Tomorrow I shall go to the Little Falls to see the Locks filled, for the first time. They are not yet in such a state of perfection as to make an experiment of the time in which they can be filled, for the passing of boats, some little matters of Iron works for the sluce or wicker gates being yet to finish, which the Smith has now in hand, and will complete next week. The object in filling them now is to try the effect of the water upon the work and to let it stand, to prove whether the Locks be tight or not.
        On Monday the sale of delinquent Shares on the South side of the Potomac will take place at Alexandria—and on Thursday, those on the North side will be sold here—I am not yet certain how many will be brought to the hammer; but I think only a few—There has been an apparent anxiety to pay up delinquencies, which I think speaks well—The price of shares has not however risen beyond the principal & Interest on the several payments; but should it be a decided opinion that the work at the Great Falls can be completed in two years and at any reasonable rate for the magnitude of the Object, I have no doubt of their rising much above their present value.
        To your goodness, my dear Sir, do I trust to ponder the trouble which I have often given you on this subject—I feel interested in the execution of the work in every point of view—as a Citizen of the United States—as an Inhabitant of this part of the Country—as a director of the Company—and as a Stock holder—and may therefore perhaps be carried beyond the line of propriety in writing to you so much about it.
        To my highly respected friend Mrs Washington I beg to be presented in terms expressive of that gratitude which I feel for her—and to the family I pray my best wishes may be made acceptable. With sentiments of the purest respect & most lively gratitude I have the honor to be my dear Sir, Your truly affectionate & devoted friend
        
          Tobias Lear.
        
       